 

Exhibit 10.5

 

[tm2029373d2_ex10-5img001.jpg]

 

August 24, 2020

 

Walker & Dunlop, LLC

Walker & Dunlop, Inc.

7501 Wisconsin Avenue, Suite 1200E

Bethesda, Maryland 20814

 

Attention: Stephen Theobald

 

Re:Master Repurchase Agreement dated as of August 26, 2019 between JPMorgan
Chase Bank, N.A., as Buyer, and Walker & Dunlop, LLC, as Seller and Walker &
Dunlop, Inc., as Parent (the “Agreement”)

 

Ladies and Gentlemen:

 

This letter (this “First Amendment to Side Letter”) amends (for the first time)
the Side Letter dated August 26, 2019 (the “Original Side Letter”, and as
amended hereby, the “Side Letter”) between the Parties.

 

Capitalized terms defined in the Agreement or in the Original Side Letter and
used, but not defined differently, in this First Amendment to Side Letter, have
the same meanings here as there.

 

Buyer and Seller agree, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, as follows:

 

1.             Discretionary Transactions Agreement. The first grammatical
paragraph of Section 1 of the Original Side Letter is amended to read as
follows:

 

Subject to the terms and conditions set forth in the Agreement, Buyer agrees to
consider, on an uncommitted and wholly discretionary basis, entering into
Transactions from time to time under the Agreement, as supplemented by this Side
Letter, with respect to Eligible Mortgage Loans having a maximum Aggregate
Purchase Price outstanding at any one time of up to One Billion Dollars
($1,000,000,000) (such maximum amount, the “Facility Amount”) from August 24,
2020 (the date of the First Amendment to Side Letter) until the Termination
Date.

 

3.             Pricing Rate. The text of Section 3 of the Original Side Letter
is amended to read as follows:

 

For purposes of the Agreement and all other Transaction Documents, the “Pricing
Rate” for any day during means for any Eligible Mortgage Loan, the per annum
percentage rate equal to the sum of the Adjusted LIBO Rate for that day and one
and forty-five hundredths percent (1.45%);

 



 

 

 

Walker & Dunlop, LLC

Walker & Dunlop, Inc.

August 24, 2020

Page 2

 

provided that if Buyer, acting in its sole discretion, shall elect from time to
time to give Seller a notice specifying a lower Pricing Rate (or Pricing Rates)
for a specified time period, such lower Pricing Rate(s) specified in such notice
shall be applicable for the time period specified in such notice.

 

As used herein, the following terms shall have the corresponding definitions:

 

“Adjusted LIBO Rate” means, for any day, an interest rate per annum equal to (x)
the LIBO Rate or the Successor Rate, as applicable, on such day multiplied by
(y) the Statutory Reserve Rate on such day.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

 

“LIBO Rate” means, for any day, the LIBO Screen Rate at approximately 11:00
a.m., London time, on that day; provided that if such rate is less than zero,
such rate shall be deemed to be zero for purposes of this Side Letter and the
Agreement.

 



 

 

 

Walker & Dunlop, LLC

Walker & Dunlop, Inc.

August 24, 2020

Page 3

 

“LIBO Screen Rate” means, for any day and time, the rate appearing on the
Bloomberg Screen US0001M <Index> page (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by Buyer from time to time for purposes of providing quotations of
interest rates applicable to U.S. dollar deposits in the London interbank
market) at approximately 11:00 a.m., London time, on that day, as the rate for
delivery on that day of one (1) month U.S. dollar deposits in an amount
comparable to the Aggregate Purchase Price outstanding on that day. In the event
such rate does not appear on the Bloomberg Screen US0001M <Index> page or on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by Buyer in its reasonable discretion, then the LIBO
Rate for the relevant day shall be the rate at which one (1) month U.S. dollar
deposits in an amount comparable to the Aggregate Purchase Price outstanding on
that day are offered by Buyer’s principal London office in immediately available
funds in the London interbank market at approximately 11:00 a.m. London time on
that day. Provided that if the applicable rate is less than zero, such rate
shall be deemed to be zero for purposes of this Side Letter and the Agreement.

 

“Statutory Reserve Rate” means, for any day, a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board of Governors of the Federal Reserve System
to which Buyer is subject, with respect to the Adjusted LIBO Rate, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) as of such day. Such reserve percentages shall
include those imposed pursuant to such Regulation D. Transactions shall be
deemed to constitute Eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Successor Rate Conforming Changes” mean, with respect to any proposed Successor
Rate, any spread adjustments or other conforming changes to the timing and
frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the good faith discretion of
Buyer, to reflect the adoption of such Successor Rate and to permit
administration thereof by Buyer in a manner substantially consistent with market
practice.

 



 

 

 

Walker & Dunlop, LLC

Walker & Dunlop, Inc.

August 24, 2020

Page 4

 

(a)          If at any time prior to any Remittance Date, provided that no
Benchmark Transition Event shall have occurred, Buyer determines that adequate
and reasonable means do not exist for ascertaining the LIBO Rate, including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis (such determination, a “LIBOR Unavailability Event”), Buyer
shall give notice thereof to Seller by telephone, fax, electronic mail or other
electronic transmission as promptly as practical thereafter and, until Seller
notifies Buyer that the circumstances giving rise to such notice no longer exist
(such notice, the “Scheduled Unavailability Notice”), the greater of (x) an
alternative benchmark rate (including any mathematical or other adjustments to
the benchmark rate (if any) incorporated therein) and (y) zero (any such rate, a
“Successor Rate”), together with any proposed Successor Rate Conforming Changes,
shall be implemented and shall take effect on the ninety-first (91st) day after
the date of the Scheduled Unavailability Notice (such effective date, the
“Successor Rate Effective Date”); provided that if Buyer is in good faith unable
to comply with such contemplated ninety (90) day prior notice requirement due to
an unexpected or premature occurrence of a LIBOR Unavailability Event, then
Buyer shall provide the Scheduled Unavailability Notice as soon as commercially
possible prior to the date on which such LIBOR Unavailability Event is expected
to occur, and the date specified in the Scheduled Unavailability Notice as the
expected date of such LIBOR Unavailability Event shall constitute the Successor
Rate Effective Date. Any Successor Rate and corresponding Successor Rate
Conforming Change shall be determined by Buyer in its reasonable discretion. Any
such determination of the Successor Rate shall be made by Buyer in a manner
substantially consistent with market practice with respect to similarly situated
counterparties with substantially similar assets in similar facilities.

 

(b)           If a Benchmark Transition Event occurs, then Buyer may, by notice
to Seller, select an alternate rate of interest for the LIBO Rate that gives due
consideration to the then-evolving or prevailing market convention for
determining a rate of interest for loans in US Dollars at such time (the
“Alternate Rate”). Seller acknowledges that the Alternate Rate may include a
mathematical adjustment using any then-evolving or prevailing market convention
or method for determining a spread adjustment for the replacement of the LIBO
Rate. For the avoidance of doubt, all references to the LIBO Rate shall be
deemed to be references to the Alternate Rate when the Alternate Rate becomes
effective in accordance with this Section 3(b). In addition, Buyer will have the
right from time to time by notice to Borrower, to make technical, administrative
or operational changes (including, without limitation, timing and frequency of
determining rates, Remittance Dates and other administrative matters) that Buyer
decides in its reasonable discretion may be appropriate to reflect the adoption
and implementation of the Alternate Rate. The Alternate Rate, together with all
such technical, administrative and operational changes as specified in any
notice, shall become effective at the later of (i) the fifth Business Day after
Buyer has provided notice to Seller (the “Operational Change Notice Date”) and
(ii) a date specified by Buyer in the notice, without any further action or
consent of Seller, so long as Lender has not received, by 5:00 pm Eastern time
on the Operational Change Notice Date, written notice of objection to the
Alternate Rate from Seller. Any determination, decision, or election that may be
made by Buyer pursuant to this Section 3(b), including any determination with
respect to a rate or adjustment or the occurrence or non-occurrence of an event,
circumstance or date, and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its sole discretion and without consent from Seller. In no event shall the
Alternate Rate be less than zero. Until an Alternate Rate shall be determined in
accordance with this paragraph, the applicable rate in lieu of the LIBO Rate
shall be equal to the greater of (x) the Prime Rate and (y) two and one-half
percent (2.50%).

 



 

 

 

Walker & Dunlop, LLC

Walker & Dunlop, Inc.

August 24, 2020

Page 5

 

Notice and Agreement Regarding LIBO Rate

 

The LIBO Rate is derived from the London interbank offered rate (“LIBOR”). LIBOR
is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting
LIBOR. As a result, it is possible that commencing in 2022, LIBOR may no longer
be available or may no longer be deemed an appropriate reference rate upon which
to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
LIBOR. In the event a Benchmark Transition Event occurs, Section 3(b) above
provides a mechanism for determining an alternative reference rate for
determining the Pricing Rate. Buyer will notify the Seller, pursuant to Section
3(b), in advance of any change to the reference rate upon which the Pricing Rate
is based. However, Buyer does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to LIBOR or other rates in the definition of “LIBO
Rate” or with respect to any alternative, successor rate thereto, or replacement
rate thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of the
LIBO Rate or have the same volume or liquidity as did LIBOR prior to its
discontinuance or unavailability.

 

The Parties agree that, as amended hereby, the Original Side Letter remains in
full force and effect.

 

(The remainder of this page is intentionally blank; counterpart signature pages
follow.)

 



 

 

 

Walker & Dunlop, LLC

Walker & Dunlop, Inc.

Counterpart signature page to First Amendment to Side Letter

 

Please confirm our mutual agreement as set forth herein and acknowledge receipt
of this First Amendment to Side Letter by executing the enclosed copy of this
letter and returning it to JPMorgan Chase Bank, N.A., 712 Main Street, 5th Floor
North, Houston, Texas 77002, Attention: Grace Chi, email
Grace.Y.Chi@jpmorgan.com, or fax (713) 216-5570. If you have any questions
concerning this matter, please contact me by email or by phone at (713)
216-0198.

 

  Very truly yours,       JPMORGAN CHASE BANK, N.A., Buyer       By: /s/ Grace
Chi     Grace Chi     Authorized Officer

 

CONFIRMED AND ACKNOWLEDGED:       WALKER & DUNLOP, LLC, Seller       By: /s/
Stephen P. Theobald   Name: Stephen P. Theobald   Title: Executive Vice
President and Chief Financial Officer       WALKER & DUNLOP, INC., Parent      
By: /s/ Stephen P. Theobald   Name: Stephen P. Theobald   Title: Executive Vice
President and Chief Financial Officer  

 



 

 